Citation Nr: 0716182	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial compensable rating for service 
connected degenerative disc disease (DDD) of the lumbar 
spine from January 14, 2002 through September 25, 2003.

2.	Entitlement to a rating in excess of 10 percent for 
service connected DDD of the lumbar spine from September 
26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which granted service connection for DDD, evaluating it at 
zero percent from January 14, 2002, the first day following 
the veteran's release from active duty.  The RO issued a 
notice of the decision in January 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in April 2003 
with respect to the zero percent rating.  Subsequently, in 
December 2003 the RO provided a Statement of the Case (SOC), 
and thereafter, in January 2004, the veteran timely filed a 
substantive appeal.

In September 2004, the RO issued another decision, notice of 
decision, and Supplemental Statement of the Case (SSOC), 
which granted a rating of 10 percent for DDD of the lumbar 
spine from September 26, 2003.

The veteran did not request a Board hearing on this matter.  
On appeal in June 2006, the Board remanded the case for 
further development, to include providing Veteran's Claims 
Assistance Act (VCAA) notice, soliciting additional relevant 
medical evidence from the veteran, and providing him a VA 
examination.  The Appeals Management Center (AMC) issued an 
SSOC in February 2007.

The Board finds that the AMC complied with the June 2006 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The Board also notes that the veteran had applied for service 
connection for a medial meniscal tear of the left knee, and 
in a November 2004 decision, the RO granted service 
connection for this disorder, evaluating it at 10 percent 
from January 14, 2002.  The veteran has not indicated his 
disagreement with this rating or effective date for this 
disability, and therefore this issue is not before the Board.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	From January 14, 2002 through September 25, 2003, the 
veteran's DDD of the lumbar spine was manifested by slight 
subjective symptoms of occasional pain precipitated by 
heavy lifting analogous to characteristic pain on motion; 
the medical evidence does not show more than slight 
limitation of motion, mild intervertebral disc syndrome 
(IDS) or radicular symptoms in the lower extremities.

3.	From September 26, 2003 through November 16, 2006, the 
veteran's DDD has been manifested by localized tenderness 
and pain without an abnormal gait or abnormal spinal 
contour, but not by limited forward flexion between 30 
degrees and 60 degrees, combined range of motion less than 
120 degrees, moderate limitation of motion, muscle spasms, 
to include those severe enough to result in an abnormal 
gait, or moderate IDS with recurring attacks.

4.	From November 17, 2006 the veteran's lumbar spine DDD has 
been manifested by bi-monthly flare-ups with pain on a 
scale of 10/10 affecting his ability to walk or stand and 
necessitating self-imposed bed rest during flares, but not 
by forward flexion of the thoracolumbar spine to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, severe limitation of motion of the 
lumbar spine, severe lumbosacral strain, or severe IDS, 
with recurring attacks accompanied by only intermittent 
relief.  

5.	At no time has the veteran's low back disability been 
manifested by incapacitating episodes or symptoms 
necessitating bed rest prescribed by a physician or any 
impairment of bowel or bladder control; however, it is 
productive of mild, intermittent radiculopathy with pain 
in the right leg from August 17, 2004 and the left leg and 
foot from November 17, 2006.


CONCLUSIONS OF LAW

1.	The criteria for an initial 10 percent rating for service-
connected DDD of the lumbar spine from January 14, 2002 
through September 25, 2003, but no more than 10 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.129, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).

2.	A rating in excess of 10 percent for service connected DDD 
of the lumbar spine from September 26, 2003 to November 
16, 2006 is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.129, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001) and 5237, 5242, 5243 (2006).

3.	A rating of 20 percent, but no more than 20 percent, for 
service connected DDD of the lumbar spine from November 
17, 2006 is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.129, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001) and 5237, 5242, 5243 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.	The criteria for a 10 percent rating, but no more than 10 
percent, for neurological manifestations of the veteran's 
service connected back disability, specifically 
radiculopathy of the right leg and foot, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 
4.45, 4.124a, Diagnostic Code 8520 (2006).

5.	The criteria for a 10 percent rating, but no more than 10 
percent, for neurological manifestations of the veteran's 
service connected back disability, specifically 
radiculopathy of the left leg and foot, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 
4.45, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his back disability had 
increased in severity.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  It also specifically asked the veteran to provide 
VA with any other supporting evidence or information in his 
possession and apprised him of the Dingess elements.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
March 2002 RO decision that is the subject of this appeal in 
its June 2006 letter.  

With respect to Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
her claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As to any timing deficiency of the 
Dingess requirements, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

In this case, the timing error constitutes an error non-
prejudicial to the veteran. Id.; Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  That 
is, the presumption of error is rebutted.  
This is because the RO cured the timing defect by providing 
this complete VCAA notice together with readjudication of the 
claim, as demonstrated by the February 2007 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The medical evidence dated in recent years provides adequate 
findings upon which to rate the veteran's low back disability 
during the entire period of time at issue.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his claim in March 2002, the 
following relevant provisions in 38 C.F.R. § 4.71a relating 
to evaluations of the spine, were in effect:  Under 
Diagnostic Code 5292, a veteran would generate respective 
ratings of 10 percent, 20 percent or a maximum of 40 percent 
for slight, moderate or severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 
(2001).     

Under Diagnostic Code 5295, a veteran would garner a zero 
percent rating for a lumbosacral strain with only slight 
subjective symptoms, and a 10 percent evaluation for a 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating would be given for lumbosacral strain 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A maximum rating of 40 percent would be provided 
for severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2001).  

With respect to evaluations for intervertebral disc syndrome 
(IDS), Diagnostic Code 5293 provided for a zero percent 
evaluation for postoperative, cured IDS and a 10 percent 
rating for mild IDS.  A veteran with moderate, recurring 
attacks of IDS would generate a 20 percent rating, while he 
would receive a 40 percent rating when he exhibited severe, 
recurring attacks, with intermittent relief.  A maximum 60 
percent rating would be received for pronounced IDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).      

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 23, 2002 and September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 
(Aug. 22, 2002).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2002 and 2003 
amendment versions of 38 C.F.R. § 4.71a as well as the post-
September 2002 and 2003 amendment versions.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 10 percent rating if he exhibits forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating will be given for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A veteran will 
generate the next higher rating of 40 percent when he 
exhibits forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be awarded 
when a veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242 
(2006).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

As for IDS, under the new criteria (Diagnostic Code 5243), 
effective from September 23, 2002, Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6) (2006).  Under the 
latter criteria, a veteran with IDS who experiences 
incapacitating episodes having a total duration of at least 
one week, but no more than two weeks during the past year, 
will garner a 10 percent rating, while a veteran with such an 
episode lasting at least two weeks total but less than four 
weeks during the prior 12 months would receive a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of four weeks but less than six weeks during the past 12 
months will be awarded a 40 percent evaluation, while a 
veteran who has such episodes with a total duration of at 
least six weeks during the past 12 months will garner a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  The regulation defines an "incapacitating episode" 
under Diagnostic Code 5243 as a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2006).   

The Board also comments that, in addition to a rating for 
orthopedic impairment, the evaluating entity should assess 
any associated objective neurological abnormalities 
separately, to include bowel or bladder impairment and 
radiculopathy.  38 C.F.R. § 4.71a, Note (1).  Thus, when a 
veteran has separate and distinct manifestations attributable 
to a single injury, he should be compensated for these 
different manifestations under different Diagnostic Codes.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

With respect to evaluations of neurological disabilities, and 
more specifically, peripheral nerve disorders, 38 C.F.R. § 
4.124a sets forth the relevant criteria.   Pertinent to the 
instant case, pursuant to Diagnostic Code 8520, which sets 
forth the rating criteria for sciatic nerve disorders, a 
veteran will receive respective ratings of 10, 20, 40 or 60 
percent for mild, moderate, moderately severe or severe (with 
marked muscular atrophy) incomplete paralysis from this 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 
80 percent evaluation will be awarded for complete paralysis 
of the sciatic nerve manifested by the foot dangling and 
dropping, no active movement possible of muscles below the 
knees, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  

The Board comments that for the purposes of 38 C.F.R. § 
4.124a, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  In addition, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for DDD of the lumbar spine, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with it and objects to it as being too low.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.



c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In April 2002 the veteran underwent a VA examination.  At 
this time the veteran reported having had low back pain for 
about four years for which he had taken over-the-counter 
medicine without relief.  The veteran indicated that he had 
morning stiffness, but could perform routine daily 
activities, although with some aching.  He had not lost any 
work time, and had no history of radiation or paresthesias of 
the low back pain, or bowel or bladder problems.

A physical examination disclosed that the veteran had a 
normal gait and erect posture.  At this time, the clinician 
detected no evidence of localized tenderness of the 
lumbosacral spine.  The spine had normal curvature without 
paraspinal rigidity.  He had a full range of motion and 
symmetrical deep tendon reflexes.  Straight leg raises was 
negative.  Neurologically, the veteran was within normal 
limits.  Based on these data, the physician diagnosed the 
veteran with chronic low back pain and DDD, minimal, of the 
L3-L4 and L4-L5, as displayed by X-ray.      

Also in April 2002, the veteran submitted a number of 
statements in support of his claim by relatives.  The 
veteran's wife, C.M.R., indicated that the veteran's back 
pain "comes and goes," but occurred mainly after he had 
performed strenuous work.  She noted that the veteran had a 
back brace, which did not always help.  Another family 
member, L.R.R., stated that he had not witnessed any problems 
with the veteran's back, but conveyed that the veteran 
informed him that he experienced back pain only after over 
exertion.  The veteran's father, C.H.R., also disclosed that 
he did not know anything about the veteran's back except for 
that it hurt when the veteran carried heavy items.    

In a March 2003 private medical report, the physician noted 
that the veteran had injured his lower back after lifting 
boxes at work.  At this time he had no radiation of pain into 
the legs and had not taken any medication for his discomfort.  
The veteran had no bowel or bladder dysfunction.  The veteran 
could ambulate on his own power, and he had right lower 
paralumbar tenderness to palpation without spasm.  Straight 
leg raise testing was negative, and he had symmetric deep 
tendon reflexes at the knees and ankles.  The veteran had 
intact sensation in the distal lower extremities to light 
touch with lower extremity strength of 5/5.  The physician 
assessed the veteran as having acute right paralumbar 
muscular strain and gave him Ibuprofen.    

A July 2003 VA medical note indicates that the veteran 
complained of lower back pain for two to three weeks.  He 
denied incurring any injury or having any bowel or bladder 
problems.  

August 2003 and October 2003 VA medical reports indicate that 
the veteran had back problems and had tried using naprosyn, 
trilisate and Ibuprofen for the pain.   

A December 2003 VA X-ray report revealed disc bulging at the 
L3-S1 levels.  Nerve roots at the neural exit foramina 
appeared unremarkable.  

An August 27, 2004 VA medical report indicates that the 
veteran had chronic back pain with some lower back 
tenderness.  At this time he took pain medication, and the 
physician noted that he had radiating pain to the right leg.  

A January 2004 VA medical report indicates that the veteran 
continued to experience back pain, and that only Vioxx worked 
to alleviate the pain.  

On November 17, 2006 the veteran again submitted to a VA 
examination.  The physician had reviewed the claims file, and 
noted that the veteran currently took Percocet for pain, 
which he had taken for about the past year.  The veteran 
reported that on very rare occasions, he would wear a lumbar 
elastic brace, but otherwise used no crutch, cane, shoe 
insert or other assistive devices.  He also conveyed that he 
was not unsteady on his feet and did not have a history of 
falls.  The veteran stated that his back pain occasionally 
affected his walking, occurring approximately twice monthly, 
and during such time, he could walk only 10 feet without 
pain.  His back pain also affected his ability to stand or 
sit, namely, that he could not do so for longer than one hour 
without having to readjust, lie down or stretch to relieve 
the back pain.  

The veteran indicated that his back disorder did not affect 
his activities of daily living or his occupation, but noted 
that it affected his bathing to the extent that he 
experienced difficulty lifting his legs to step into the 
bathtub.  Similarly, standing from a deep seated position, 
for example when toileting, and bending over when dressing at 
times posed difficulty due to back pain.  When he experienced 
the monthly flares, typically lasting a day, the veteran 
rated the pain at 10/10 and further indicated that he could 
not drive during such times.  During the flare episodes, the 
veteran stated that he could not walk or stand for any 
prolonged period of time and instead must spend the day lying 
down and taking pain medications.  The examiner noted that 
the veteran had not been placed on bed rest by a physician in 
the last year and that he had missed five days of work in the 
last year because of the flares.

The veteran reported having constant pain, with occasional 
shooting pains to the lower extremities, the right more so 
than the left.  This pain traveled down to the buttock to the 
posterior aspect of the thigh and leg into the plantar aspect 
of the foot.  The veteran experienced such pains several 
times daily, and he rated the pain at 6/10.  Prolonged 
walking, standing, driving, lifting, and any type of bending 
or twisting aggravated these pains.  He did not have any 
associated numbness or weakness in the lower extremities or 
any bowel or bladder dysfunction.     

A physical examination revealed that the veteran had a well-
balanced, symmetric gait with good velocity.  He had no 
abnormal curvatures of the spine or any soft tissue concerns.  
The veteran also had no areas tender to palpation or 
associated muscle spasms or guarding.  As for range of motion 
of the thoracolumbar spine, the veteran displayed forward 
flexion 0-80 degrees, with low back discomfort at 80 degrees; 
extension of 0-30 degrees, with low back discomfort at 30 
degrees; bilateral lateral bending of 0-30 degrees with pain 
to the right at 30 degrees; and bilateral lateral rotation of 
0-30 degrees, with pain in the low back with rotation to the 
right at 30 degrees.  Repetitive motion testing of the lumbar 
spine did not demonstrate any symptoms of increasing pain or 
fatigue, weakness, lack of endurance or incoordination.  X-
rays of the spine revealed no evidence of spondylolisthesis 
or spondylolytic defect, although there was a slightly 
bulging disc at L3-L4, L4-L5, and L5-S1.     

An associated extremity examination revealed intact and 
symmetric sensation of soft tissue throughout the lower 
limbs.  He had normal motor tone and strength with 5/5 toe, 
ankle, knee and flexion/extension and internal/external 
rotation bilaterally.  The veteran had negative straight leg 
raise bilaterally with aggravation of back pain with 
extension of the right leg, but no radicular pains into the 
limb.    

Based on these data, the physician determined that the 
examination was consistent with DDD of the lumbar spine, and 
specifically at the L3-S1 regions.  The veteran also had 
occasional radicular-type symptomatology by history, but had 
no abnormal motor or sensory deficits on examination.  The 
physician concluded that the veteran had flare-ups with 
associated additional limitations that occurred twice monthly 
that he felt were due to the lumbar disorder.    

Also in November 2006, the veteran again submitted statements 
by family members attesting to symptoms relating to his back 
disorder.  L.R.L. indicated that the veteran had severe back 
pain more than four times weekly, which prevented him from 
enjoying a normal life, and further indicated that in the 
previous year, he had noticed that the veteran's back pain 
would shoot down his leg, resulting in a limp and preventing 
normal movement.  In addition, the veteran's wife, C.M.R., 
conveyed that the veteran had daily severe back pain, which 
impaired him greatly.  She indicated that they had to cancel 
family trips at times due to the veteran's back pain.  The 
veteran's aunt, C.R., also reiterated that the veteran 
experienced pain and had difficulty lifting, walking and 
sitting.  

b. Discussion
The Board determines that the evidence is at least in 
equipoise as to whether the veteran's low back disability was 
productive of characteristic pain on motion, thereby 
supporting a rating of 10 percent for the time period from 
January 14, 2002 through September 25, 2003.  38 C.F.R. 
§ 3.102, 4.71a, Diagnostic Code 5295 (in effect prior to 
September 26, 2003 but, as noted above, applicable here 
because the veteran filed his claim prior to the effective 
date of the revisions in the criteria for rating spinal 
diseases.  The April 2002 VA medical examination report 
disclosed a normal gait, erect posture, no tenderness in the 
lumbosacral spine, and a full range of motion, which weighs 
against a compensable rating under Diagnostic Codes 5292 
(2001), requiring slight limitation of motion.  At this time, 
and through March 2003, the veteran was also negative for 
neurological defects and bowel or bladder impairments.  
However, it is apparent that the veteran was experiencing 
some intermittent back pain, particularly with activity.  
Such a history was reported upon the April 2002 examination 
and in March 2003, the veteran had some tenderness of the 
lower paralumbar spine as well as pain for which he used 
Ibuprofen through August 2003.  It is the undersigned's 
judgment that such findings are analogous to characteristic 
pain on motion, which supports a 10 percent rating under 
Diagnostic Code 5295 (2001). 

There is no indication of any appreciable limitation of 
motion of the lumbar spine or muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  In addition, the veteran appeared to have 
only intermittent back pain with over exertion or heavy 
lifting according to statements by his relatives, and there 
is no indication that he had symptomatic or mild IDS.  As 
discussed in more detail below, there is no medical evidence 
of incapacitating episodes of IDS necessitating bedrest, to 
include during this initial period of time at issue.  See 
38 C.F.R. § 4.71a, Diagnostic Code, as amended September 23, 
2002.  Accordingly, an initial rating in excess of 10 percent 
is not warranted for service connected DDD of the lumbar 
spine for the time period from January 14, 2002 through 
September 25, 2003.    

Turning to an evaluation of the veteran's back disability 
from September 26, 2003, and considering the claim under both 
old and new criteria, the Board determines that the evidence 
supports the veteran's claim for a higher rating of 20 
percent under Diagnostic Code 5237 or 5242 (2006) from 
November 17, 2006 when considering the DeLuca factors.  While 
the Board notes that the veteran's November 2006 VA medical 
examination disclosed a near-normal range of motion of 80 
degrees forward flexion and a combined range of motion of 230 
degrees with no impaired range of motion upon repetition, 
which would weigh against a 20 percent evaluation under the 
new Codes, the VA examiner expressly determined that the 
veteran experienced monthly flares, which caused additional 
limitations, that he believed were due to the veteran's 
lumbar spine disability.  In addition, the veteran detailed 
these flare-ups, reporting severe pain of 10/10 and 
describing other physical restrictions, such as altered gait, 
self-imposed bed rest and an inability to stand walk or drive 
for lengthy periods, caused by the monthly flares.  This 
evidence, when viewed with the prescription of Percocet for 
pain, as well as L.R.L.'s and C.R.'s corroborative statements 
that they had observed the veteran limping from his back pain 
and experiencing difficulty walking and sitting, supports a 
higher rating of 20 percent under either Diagnostic Code 5237 
or 5242 based on consideration of the DeLuca factors.  

The evidence of record does not support the next higher 
rating of 40 percent under these Codes, as it does not 
suggest that the veteran had forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or that he 
has been diagnosed with favorable ankylosis of the entire 
thoracolumbar spine.  Moreover, ratings of 50 percent or 100 
percent similarly are not warranted at this time, as the 
record does not reflect that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or the spine.  
The evidence further preponderates against a higher rating 
under Diagnostic Code 5243 governing IDS, as it fails to 
reflect that the veteran had experienced an incapacitating 
episode spanning four weeks to six weeks in the past year.  
To the contrary, the November 2006 VA examiner expressly 
determined that a physician had not prescribed the veteran 
bed rest, as would be required for any rating under this 
Code.  

The Board also determines that the evidence weighs against 
ratings in excess of 20 percent under the pre-September 2003 
criteria.  Specifically, the medical evidence does not 
demonstrate that the veteran has severe limitation of motion 
of the lumbar spine, as would characterize a 40 percent 
evaluation under Diagnostic Code 5292 (2001) or that he has a 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position 
or loss of lateral motion as would typify a 40 percent 
evaluation under Diagnostic Code 5295 (2001).  Moreover, the 
record does not disclose that the veteran experienced severe, 
recurring attacks of IDS, with only intermittent relief, as 
required for a higher rating of 40 percent under Diagnostic 
Code 5293 (2001).  

Accordingly, the Board grants the veteran's claim to 20 
percent, but only to 20 percent, from November 17, 2006, the 
earliest date as of which it became factually ascertainable 
that an increase in the disability had occurred.  Fenderson, 
supra; see also 38 C.F.R. § 3.400(o).  

The Board additionally comments that the evidence 
preponderates against a 20 percent evaluation prior to this 
date and from September 26, 2003, and, instead, supports the 
assigned 10 percent evaluation for this time period.  The 
evidence spanning September 26, 2006 through November 16, 
2006 suggests only that the veteran experienced low back 
tenderness for which he took some pain medicine, and does not 
suggest that he experienced a limited range of motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait, or abnormal spinal contour, as would typify a 
20 percent rating under Diagnostic Codes 5237 or 5242 (2006).  
The evidence from this period also does not disclose that the 
veteran had severe IDS or incapacitating episodes, as 
contemplated under Diagnostic Code 5293 (2001) or Diagnostic 
Code 5243 (2006), respectively.             

As for the neurological abnormalities experienced by the 
veteran as a result of his back disability, the Board 
comments that the evidence weighs in favor of a 10 percent 
rating under Diagnostic Code 8520 from August 27, 2004 for 
radiculopathy in the veteran's right leg, and 10 percent 
under this Code from November 17, 2006 for radiculopathy in 
the left leg, reflecting mild symptoms.  The record does not 
contain documentation or complaints of radiculopathy for 
these extremities prior to these respective dates, see 38 
C.F.R. § 3.400(o), and the Board comments that the evidence 
of record does not weigh in favor of higher evaluations of 20 
percent for each lower extremity, as the veteran appears to 
experience only occasional, intermittent radiating pain 
without accompanying numbness or weakness.  The fact that the 
November 2006 VA examination disclosed intact and symmetric 
sensation of the lower extremities, with normal motor tone 
and strength without radicular pain on physician examination 
further supports the 10 percent evaluation for mild symptoms 
and weighs against a higher rating of 20 percent reflecting a 
moderate disorder.         


Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected DDD has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment or other such factors that 
render impractical the application of the standard rating 
criteria.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
back disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 10 percent rating, but no more than 10 percent, 
for service-connected DDD of the lumbar spine from January 
14, 2002 through September 25, 2003, is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

A rating in excess of 10 percent for service connected DDD of 
the lumbar spine from September 26, 2003 through November 16, 
2006 is denied.

A rating of 20 percent, but no more than 20 percent, for 
service connected DDD of the lumbar spine from November 17, 
2006 is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.
.

A rating of 10 percent, but no more than 10 percent, for 
radiculopathy in the right lower extremity from August 27, 
2004 is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

A rating of 10 percent, but no more than 10 percent, for 
radiculopathy in the left lower extremity from November 17, 
2006 is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


